1    JAMES P. KEMP, ESQ.
     Nevada Bar No. 6375
2    KEMP & KEMP
     7435 W. Azure Dr., Suite 110
3    Las Vegas, Nevada 89130
     (702) 258-1183/(702) 258-6983 fax
4    jp@kemp-attorneys.com
     Attorney for Plaintiffs Tsadok and Juley Zizi
5
                                  UNITED STATES DISTRICT COURT
6                                          DISTRICT OF NEVADA
7                                                      ***

8    TSADOK ZIZI and JULEY ZIZI,                             )
                                                             )
9                Plaintiffs-Counterdefendants,               )
     vs.                                                     )   Case No.: 2:17-cv-00088-RFB-VCF
10                                                           )
     ALL ABOUT SERVICE LIMOUSINE, INC, a                     )      STIPULATION AND [PROPOSED]
11   Nevada Corporation; MICK MANLY,                         )      ORDER TO EXTEND TIME TO
                                                             )      FILE JOINT PRE-TRIAL ORDER
12
                 Defendants-Counterclaimants.                )
13                                                           )
                                                             )   [FIRST REQUEST]
14                                                           )
                                                             )
15                                                           )
16
             COME NOW Plaintiff-Counterdefendants and Defendants-Counterclaimants and through
17
     their respective counsel of record, do hereby stipulate and agree to extend the deadline to file the Joint
18

19   Pre-Trial Order in this matter from July 16, 2019 through and including July 30, 2019. The reason

20   for this request is that counsel for the Plaintiffs-Counterdefendants is tied up in trial in Department IX
21   of state court and unable to work on the Joint Pre-Trial Order in this matter until after Thursday, July
22
     18, 2019.
23
     ///
24

25   ///

26   ///

27

28

                                                         1
 1          This extension of the discovery period and related deadlines is sought in good faith and not for
 2   the purpose of delay.
 3

 4
     Dated: July 16, 2019                                  Dated: July 16, 2019
 5

 6

 7   /s/    James P. Kemp                                  /s/    Anthony B. Golden
     James P. Kemp, Esq.                                   Anthony B. Golden, Esq.
 8   KEMP & KEMP ATTORNEYS AT LAW                          GARG GOLDEN LAW FIRM
     7435 West Azure Drive, Suite 110                      3185 St. Rose Parkway, Suite 325
 9
     Las Vegas, NV 89130                                   Henderson, NV 89052
10   (702) 258-1183/ 258-6983 fax                          (702) 850-0202 / (702) 850-0204 fax
     Attorney for Plaintiffs                               agolden@garggolden.com
11                                                         Attorneys for Defendants
12

13
                                                   ORDER
14

15          IT IS SO ORDERED.

16

17

18
                                                   ______________________________________
19                                                 RICHARD F. BOULWARE, II
                                                   UNITED STATES DISTRICT JUDGE
20

21                                                         July 17, 2019
                                                   Dated: _________________________________

22

23

24

25

26
27

28

                                                       2
